DETAILED ACTION
This action is a response to communication filed September 30th, 2022.
Claims 1-27 are pending in this application. 
This application is a continuation of application nos. 15/374,492, filed on December 9th, 2016, which has matures into patent no. 10,873,501.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application no. 10,873,501.

Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to receive an event message indicative of whether a second node successfully performed the action.

Instant Application
Reference Application 17/392,631
Claims 1, 8, 15, and 21
Claims 1, 8, and 15
Claims 2, 9, 16, and 22
Claims 1, 8, and 15
Claims 3, 10, 17, and 23
Claims 4, 11, and 18
Claims 4, 11, 18, and 24
Claims 1, 8, and 15
Claims 5, 12, 19, and 25
Claims 6, 13, and 20
Claims 6, 13, 20, and 26
Claims 7 and 14
Claims 7, 14, and 27
Claims 7 and 14



Claim Interpretation
The tangible computer readable medium recited in claims 8-14 is being interpreted as a non-transitory computer readable medium, as described in paragraph [0075] of the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keagy et al (U.S. Patent no. 8,352,608, hereinafter Keagy).

With respect to claims 1, 8, 15, and 21, Keagy discloses a node change event server (column 11, lines 27-44) of a first node of a cluster of nodes (column 9, lines 45-48), the node change event server, tangible computer readable storage medium, and method comprising: 
an event reporter (column 11, lines 45-51, report statistics) to, in response to a node change event for the first node (column 11, lines 37-38, create, delete, scale, or copy resources), transmit a node change event message to a second node (column 11, lines 45-48, control messages), the node change event message to trigger the second node to perform at least one action to reconfigure a service supported by the second node (column 13, lines 10-18, particular triggers), the at least one action to reconcile the service with the node change event (column 13, lines 36-50, seamlessly gathers, normalizes, and merges statistics); and 
an event listener to receive an event reporting message from the second node (column 13, lines 10-18, status poller), the event reporting message indicative of whether the second node successfully performed the at least one action (column 16, lines 21-28, completely configured).

With respect to claims 2, 9, 16, and 22, Keagy discloses the node change event server of claims 1, 8, 15, and 21, wherein the event reporter is to transmit the node change event message to the second node to cause the second node to execute a script to perform the at least one action to reconfigure the service supported by the second node (column 14, lines 39-43).

With respect to claims 3, 10, 17, and 23, Keagy discloses the node change event server of claims 1, 8, 15, and 21, wherein the node change event message includes a node change event type that includes at least one of adding the first node to the cluster of nodes column 14, lines 32-36), removing the first node from the cluster of nodes (column 32, lines 58-62), or promoting the first node to lead node.

With respect to claims 4, 11, 18, and 24, Keagy discloses the node change event server of claims 3, 10, 17, and 23, wherein the node change event message is a first node change event message, the node change event type is a first node change event type (p column 12, lines 26-30), the at least one action is at least one first action and the event reporter is to, in response to a second node change event for the first node, transmit a second node change event message to the second node (column 12, lines 60-67; column 13, lines 1-5, proxy manager configures translates and sends), the second node change event message including a second node change event type, the second node change event message to trigger the second node to perform at least one second action to reconfigure the service, the at least one second action to reconcile the service with the second node change event (column 13, lines 36-50, seamlessly gathers, normalizes, and merges statistics).

With respect to claims 5, 12, 19, and 25, Keagy discloses the node change event server of claims 1, 8, 15, and 21, 8, 15, and 21, wherein the node change event message is to trigger the second node to at least one of shut down the service (column 27, lines 57-63), reconfigure the service (column 27, lines 57-63), or restart the service (column 27, lines 57-63).

With respect to claims 6, 13, 20, and 26, Keagy discloses the node change event server of claims 1, 8, 15, and 21, wherein the event reporting message indicates at least one of an identify of the second node (column 13, lines 61-65), the service affected by the node change event (column 11, lines 45-48), or which of a set of scripts were executed in response to the node change event message (column 14, lines 39-43).

With respect to claims 7, 14, and 27, Keagy discloses the node change event server of claims 1, 8, 15, and 21, wherein the event reporter is to transmit the node change event message to the second node in response to a signal received from a cluster management tool (column 11, lines 45-60).




Response to Arguments
Applicant's arguments filed April 27th, 2022 have been fully considered but they are not persuasive.  
Applicant’s arguments, see pages 2-11, filed September 30th, 2022, with respect to the rejection(s) of claims 1-27 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Keagy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prakash		Pat. Pub.	2018/0076882
Swamy		Pat. Pub.	2017/0019303
Gopinath	Patent no.	10,108,502
De Zaeytijd	Pat. Pub.	2018/0067736
Austel		Pat. Pub.	2016/0323361
Fu		Pat. Pub.	2016/0378450
Acar		Patent no.	11,038,986

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10/24/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457